DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09 October 2020 has been entered. Claims 1, 3, 5, 7-10, 12, 14-17, 19, and 21-27 remain pending in the application. Regarding the Office Action mailed 23 July 2020, Applicant’s amendments to Claims have overcome some of the rejections previously set forth, and have also necessitated the rejections below.

Response to Arguments
Applicant's arguments filed 10/09/2020 with respect to the rejection of the claims under 35 USC 112(a) have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the Specification contains support for the intermediate and final results being calculated, the Examiner respectfully disagrees. With respect to Applicant’s recited sections of the Specification ([0035-39]) describes where the data appears to be processed by the computer vision algorithm, which gives a result regarding the images (e.g. number of people, roof damage, etc.) indicating intermediate data, but does not distinctly describe having a first result and a final result. The Specification in [0041] also appears to describe again the filtering process yielding results, which seems to refer to the computer vision process/intermediate data process, therefore while several calculation/data results are being gathered and calculated, the specification does not clearly describe a final result or a distinct result being given. Therefore the rejection under 35 USC 112(a) has been maintained. .

Allowable Subject Matter
Claims 1, 3, 5, 7-10, 12, and 21-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Doyle et al (US 2016/0214533) teaches using vehicles to gather and process image data to fulfill a request (Doyle: Fig. 1A), while Cuban et al (US 2018/0259960) teaches using UAVs to collect and identify a filter criteria using a computer vision algorithm on the UAV (Cuban: Para. 0029 and Abstract, image data can be processed on the UAV to locate objects of interest...the objects of interest can be counted).
The prior art taken alone or in combination does not disclose, teach, or suggest transmitting a request to a plurality of vehicles including geolocation information, a time period, filter criteria, and executable code, wherein the executable code includes a computer vision algorithm to process images, and where the executable code executed at the corresponding location causes the plurality of vehicles to analyze the plurality of images using the computer vision algorithm and the filter criteria, the computer vision algorithm specifically corresponding to the filter criteria (i.e. the executable code containing the computer vision algorithm corresponding to the request) to calculate an intermediate result based on the analysis of the plurality of images, in combination with the other structural elements/method steps as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitations of having an intermediate result processed at and transmitted from the vehicle, while the intermediate results received from the vehicles are used to calculate a final result. However, it is unclear what these intermediate/final result represent in the Specification. In particular, the Specification appears to recite the gathering of intermediate data by the microcode in [0021] or intermediate processed data in [0036], indicating that there is intermediate data gathered, but does not describe a intermediate result or the sending of an intermediate result, or what that intermediate result may represent, with respect to a final result. The specification also does not describe a “final result”. Therefore, the specification lack written description to support the calculation of an intermediate result, being used further to calculate a final result. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.K.L./Examiner, Art Unit 3669       

/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669